DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed 5/27/2021 is acknowledged.  The examiner notes that the claim 2-4 has been renumber to recite 2.    Claims 2, 19, and 21 have been amended.  Claims 1, 3-18 and 22 have been canceled.   Claims 34-38 have been added.  Claims 2, 19-21 and 23-38 are pending.   
Claims 19-21 and 23-38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 2, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An Examiner’s amendment and reasons for allowance appears below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Buechle on 6/17/2021
The application has been amended as follows: 
(a)	Claim 2 has been deleted and replaced with the following:
---2. (Currently Amended) A method of using the system of claim 19, the method comprising:
[[a]] in the spacing fluid introduction unit, sequentially contacting [[an]] the aqueous sample fluid in [[a]] the first conduit with [[a]] the [[an]] the intersecting conduit the target nucleic acid molecule of the target nucleic acid 
	amplifying the thermal cycler to form an amplicon in the at least one discrete volume;
	moving the at least one discrete volume to [[a]] the second conduit; and
[[a]] the fluorescent signal detector to detect the amplicon  as the plurality of discrete volumes flow in the second conduit.---
(b)	The claims19-21 were deleted and replaced with the following:
---19. (Currently Amended) A system comprising: 
a first conduit having a circular cross section having a maximum dimension and configured to flow an aqueous sample fluid containing at least one molecule of a target nucleic acid; 
an intersecting conduit intersecting the first conduit and configured to flow a spacing fluid that is immiscible with the aqueous sample fluid;
a spacing fluid introduction unit configured to inject the spacing fluid by contacting the aqueous sample fluid in the first conduit to provide a first plurality of aqueous droplets comprising a single molecule of the target nucleic acid the spacing fluid 
a thermal cycler configured to amplify the target nucleic acid 
a fluorescent signal detector and a second conduit, the second conduit configured to receive and flow the aqueous droplets from 
---20. (Currently Amended) The system of claim 19, wherein the fluorescent signal detector is further configured to 
---21. (Currently Amended) A system comprising: 
an aqueous sample fluid containing at least one molecule of a target nucleic acid; 
an intersecting conduit intersecting the first conduit and configured to flow a spacing fluid that is immiscible with [[the]] an aqueous sample fluid;
a spacing fluid introduction unit configured to inject the spacing fluid by contacting the aqueous sample fluid in the first conduit to provide a first plurality of 
a thermal cycler configured to amplify the target nucleic acid 
a fluorescent signal detector and a second conduit, the second conduit configured to receive and flow the droplets from the thermal cycler, the fluorescent signal detector configured to detect the first plurality of aqueous droplets by detecting fluorescence from the first plurality of aqueous droplets while flowing in the second conduit.---
(c)	The claim 23 was deleted and replaced with the following:
---23. (Currently Amended) The system of claim 21, wherein the system is configured to use the detected fluorescence to discriminate between the first plurality of aqueous droplets and the second plurality of aqueous droplets.---.
(d)	The claim 25 has been cancelled.
(e)	The claims 26-31 were deleted and replaced with the following:
----26. (Currently Amended) The system of claim [[25]]21, wherein the first conduit has a circular cross section having a maximum dimension and the aqueous droplets have a maximum dimension that is less than the maximum dimension of the first conduit.---
[[25]]21, wherein the conduits are configured to sequentially contact the aqueous sample fluid with the droplets. ---
---28. (Currently Amended) The system of claim [[25]]21, wherein less than 37% of the first and second pluralities of aqueous droplets comprise a single molecule of the target nucleic acid 
---29. (Currently Amended) The system of claim 28, wherein 1% or more of the first and second pluralities of aqueous droplets comprise a single molecule of the target nucleic acid 
---30. (Currently Amended) The system of claim 28, wherein 10% or more of the first and second pluralities ofaqueous droplets comprise a single molecule of the target nucleic acid 
---31. (Currently Amended) The system of claim [[25]]21, wherein the conduits are configured to provide a plurality of emulsified droplets comprising the aqueous droplets and the spacing fluid, the system configured to:
dispense the emulsified droplets from an end of an output conduit and into one or more containers; and
thermal cycle the container and the emulsified droplets in a thermal cycler.---

(f)	The claims 34-35, 37 and 38 were deleted and replaced with the following:
----34. (Currently Amended) The system of claim 21, wherein:

the first conduit contains one or more of the first plurality of aqueous droplets, or , or both; 
the second conduit contains one or more of the first plurality of aqueous droplets, or , or both; and
during operation, the spacing fluid introduction unit injects the spacing fluid by contacting the aqueous sample fluid in the first conduit to provide the droplets.---
---35. (Currently Amended) The system of claim 34, further comprising, during operation, an additional spacing fluid added to the spacing fluid between adjacent aqueous droplets of one or both of the first plurality of aqueous droplets and the second plurality of aqueous droplets, so as to increase the spacing between the adjacent aqueous droplets produced by the spacing fluid introduction unit.---
---37. (Currently Amended) The system of claim 19, wherein:
the intersecting conduit contains the spacing fluid;
the first conduit contains one or more of the first plurality of aqueous droplets, or , or both; 
the second conduit contains one or more of the first plurality of aqueous droplets, or , or both; and
during operation, the spacing fluid introduction unit injects the spacing fluid by contacting the aqueous sample fluid in the first conduit to provide the droplets.---
---38. (Currently Amended) The system of claim 37, further comprising, one or both of the first plurality of aqueous droplets and the second plurality of aqueous droplets, so as to increase the spacing between the adjacent aqueous droplets produced by the spacing fluid introduction unit.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s submission of a proper terminal disclaimer obviates the double patenting rejection of the prior Office action.  
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Dittrich et al (anal. Bioannal. Chem. June 2005, 382: 1771-1782) teach single molecule fluorescence detection in microfluidic channels. Nia and Zare (Annu. Rev. Biophys. Biomol. Struct. 1997. 26: 567-96) teach a review of optical detections of single molecule.   Song et al (Angrew. Chem. Int. Ed. 43: 7, 768-772, 2003) teach a microfluidic system for controlling reaction networks in time.   While the cited prior art teaches some aspects of the instant invention, no prior art was found teaching or suggesting the combination of components representing the system as clamed in the claims 2, 19-20, 21, 23-24 and 26-38.   Accordingly the claims of the instant invention are deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637